UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 05-6099



JOSE A. SAGUILAR,

                                                Petitioner - Appellant,

          versus


SID  HARKLEROAD,   Administrator  of  Marion
Correctional   Institution;   THEODIS  BECK,
Secretary of North Carolina Department of
Corrections,

                                               Respondents - Appellees.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-03-1008)


Submitted:   August 31, 2005                 Decided:   October 14, 2005


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jose A. Saguilar, Appellant Pro Se. Clarence Joe DelForge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Jose A. Saguilar, a state prisoner, seeks to appeal the

district     court’s   order    accepting    the    recommendation      of   the

magistrate judge and denying relief on his 28 U.S.C. § 2254 (2000)

petition. This order is not appealable unless a circuit justice or

judge     issues   a   certificate    of     appealability.        28    U.S.C.

§ 2253(c)(1); see Reid v. Angelone, 369 F.3d 363, 368-69, 374 n.7

(4th Cir. 2004).       A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2000).         A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

the district court’s assessment of his constitutional claims is

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.                 See Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We   have   independently      reviewed   the   record    and   conclude     that

Saguilar has not made the requisite showing.             Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal.          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                     DISMISSED


                                     - 2 -